Citation Nr: 9924015	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  The veteran, who had active 
service from October 1963 to October 1965, appealed that 
decision.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran underwent surgery on his left knee in January 
1999.  A temporary convalescent rating was assigned in a 
January 1999 rating decision.  In light of the possible 
change in the level of severity attributable to his service 
connected left knee disorder, the Board believes that another 
VA examination may be useful in arriving at an equitable 
decision on this claim.

In addition, the Board notes that a VA General Counsel 
Precedent Opinion provides for multiple ratings for arthritis 
under Diagnostic Code 5003-5010 (for degenerative and 
posttraumatic arthritis, respectively) and Diagnostic Code 
5257 (for subluxation or lateral instability).  VAOPGCPREC 
23-97 (issued July 1, 1997).  That opinion, summarizing case 
and statutory law, held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Under VAOPGCPREC 9-98 
(issued August 14, 1998), the VA General Counsel held that a 
separate rating for arthritis may be assigned based upon X-
ray findings and limitation of motion that does not rise to a 
compensable level under DC 5260 or DC 5261.  In a similar 
manner, a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
A review of the claims file does not reflect that the RO has 
had the opportunity to apply these General Counsel opinions.

In light of the above, this claim is REMANDED for the 
following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected left knee disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner (including through 
consultation) should be accomplished, and 
all clinical findings should be reported 
in detail.  In particular, the examiner 
is asked to comment on the presence or 
absence of instability or subluxation, 
and to comment on the range of motion of 
the left knee.  In addition, the examiner 
should comment on the presence or absence 
of deformity and pain on manipulation and 
use, as well as other evidence of pain on 
use.  All examination findings and a 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should then readjudicate the 
above claim for an increased evaluation 
on the basis of all the evidence of 
record, taking into consideration whether 
there is evidence of functional loss due 
to pain in the left knee, applying the 
decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, the RO is requested 
to apply the VA General Counsel Opinions 
23-97 and 9-98, which provide that 
separate evaluations may be assigned for 
a knee disorder that is manifested both 
by instability or subluxation and X-ray 
evidence of arthritis.  

The purpose of this REMAND is both to obtain additional 
information and to provide due process of law; the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to be considered 
in connection with his current appeal.  No action is required 
until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


